Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       16-OCT-2019
                                                       08:10 AM



                            SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellant,

                                  vs.

                              JOSHUA LEE,
                    Petitioner/Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-XX-XXXXXXX; CR. NO. 15-1-1959)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellee Joshua Lee’s application

for writ of certiorari, filed on September 3, 2019, is hereby

accepted and will be scheduled for oral argument.     The parties

will be notified by the appellate clerk regarding scheduling.

           DATED:   Honolulu, Hawai#i, October 16, 2019.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson